DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/22 has been entered.

Response to Arguments
Applicant's arguments filed 01/14/22 have been fully considered but they are not persuasive. 
Drawings:
On page 15 Applicant states Figures 8-13 are all cancelled. Claims 1-7 are the only figures pending (the Examiner understands this to mean that figures 1-7 are the only figures pending).
On page 15 regarding figures 2-3 Applicant argues the figures are similar, but the numbers of the elements, shape of the implant, and number of through-holes are all 
The Examiner respectfully requires further clarification, since the originally filed drawings, filed 06/17/20, show only “Figure 3”. There are no figures 3a-3c which the Examiner can see. The Examiner suggests Applicant file a complete set of claims, including all of figures 1-7, with all recitations of a, b, and c figures necessary, so that it is clear which figures are currently pending.  
On pages 16-17, regarding figures 13a-c and figures 4c-e, Applicant argues the figures are nearly identical but includes different angles, dimensions, and represent different aspects of the invention. 
The Examiner respectfully notes the lack of clarity in this argument/response, since Applicant has stated on page 15 of their response that Figures 8-13 were all cancelled. It is now unclear whether figures 13a-c are actually pending or not.
On pages 17-18 regarding figures 6-7 being identical to figures 11-12 Applicant argues figures 11-12 are cancelled. Applicant notes all reference to figures 8-9 is moot since there are no pending figures 8-9.
On page 18 regarding figures 2-3 being identical to figures 10a-c, Applicant argues figures 10a-c are cancelled.
On page 18 regarding item 100, Applicant argues item 100 is located on page 27 lines 1-5.
On page 18, regarding the handle and guide shaft (with its bent tip at the lumen) of the implant are not shown, Applicant argues that the claim does not recite that the implant is curved, and argues “curved” isn’t in the claim. Applicant argues the claims 
The Examiner respectfully notes that the objection did not include the word “curved”, and thus it isn’t clear why Applicant has referenced “curved” with regards to the objection in question. Further, the Examiner absolutely confirms that the present wording of the claim states that the implant comprises “a handle” and “guide shaft” with bent tip at the lumen. Claim 21 states the method…using a…medical implant…, the…medical implant being a sinus ostial implant comprising: …e) a handle; and f) a guide shaft having a distal end of the guide shaft and the guide shaft having a lumen and having a bent tip”.  All parts of the specification referring to curved parts of tool 510 are of course, not relevant to claimed implant which comprises the handle and guide shaft with lumen and bent tip. 
On page 19 Applicant argues the “physical striations, serrations, or intentional deficiencies in the cover” are described in the specification and present as element 1204b (Figure 7), and notes that the “sheath” is the “protective cover”. Applicant then admits that “striations”, “serrations” and “intentional deficiencies” are not shown, and only “ holes” are shown.
The Examiner respectfully notes that that MPEP 804 requires all claimed subject matter to be shown in the drawings. If physical striations, serrations, and intentional deficiencies are claimed, they need to be shown in the drawings (in particular, since they are discussed as being distinct from “holes”).

On pages 20-21 regarding the “sheath” to stiffen the blunt needle and the “restriction” at the distal tip of the needle, Applicant argues the specification (with reference to figure 12, now cancelled) identifies item 1202 shows “a water or aqueous disruptable cover or Sheath to be over the compressed foam tube 1200” (sic). Applicant argues that the “function of stiffening “ cannot be shown, and the “restriction” is represented by element 538 (Figure 5).
 The Examiner respectfully notes that while an element is pointing to the tip of a tool, the Examiner cannot identify any restriction. This objection is accordingly maintained.
On page 21 regarding figures 2-3 being identical to figures 1a-b, Applicant argues the figures include different numbers to emphasize certain features (such as element 1003 which wasn’t present in the more-generic figures 2-3). 
The Examiner suggests Applicant file a complete set of claims, including all of figures 1-7, with all recitations of a, b, and c figures necessary, so that it is clear which figures are currently pending. 

The originally filed specification indicated that figure 1 was drawing towards “a device” which is used as an “ostial stent”. The amended specification now states that Figure 1a is drawn towards a delivery device to deliver an ostial stent. These are exceptionally distinct. Likewise, there isn’t any discussion or indication that Figure 1b shows a “compressed foam structure with a lumen”. There isn’t any support either for figure 2 showing that the applicator tool doesn’t have a cover on its perforated tip which carries a nasal ostial implant. There is likewise no indication that the ostial implant shown is a nasal ostial implant. There is likewise no support for figure 4a showing the nasal ostial implant tool or anything being locked into place in the figure. This is all new matter which has no support in the originally filed invention/specification/drawings and needs to be cancelled from the specification. This objection is maintained. 
  On pages 21-22 regarding the differences between “catheter” and “applicator tools”, the Applicant notes that the “applicator tools may include” a “catheter” but can also include “other tools” as is described on page 29 of the specification. Applicant clarifies that the “catheter is merely the tube, which to one of ordinary skill in the art is a part of the tool”. 
The Examiner respectfully notes that this appears to be two distinct answers to the issue of the catheter/tool, without clarifying which is meant by the specification and drawings. Further, the recited part of the specification on page 22 doesn’t actually appear to reference the catheter at all, and doesn’t reference a tube either. Applicant or recreate the invention of the claims. 
On page 22 regarding the typographical errors in the brief description of figure 1c Applicant argues amendments correct these errors.
The Examiner respectfully disagrees. Applicant did not amended the brief description of figure 1c. 
On pages 22-23 Applicant argues the use of terms “implant”, “ostial implant”, and “stent” are all common usage, and then provides a definition of each, noting the specification isn’t trying to reinterpret these common terms. 
The Examiner respectfully notes that this does not overcome the drawing objection, since the specification appears to use these terms interchangeably without specific reference as to how they are related. For example, would everything said about the “implant” hold true for where Applicant is then referencing an “ostial implant”? Would it hold true where Applicant is referencing a “stent”? Further, the Examiner notes that page 8 of the specification actually indicates that “an ostial stent” comprises the “medical implant”. Page 10 then indicates the “implant” can be “used as an ostial stent”. Page 14 further distinguishes the two by stating that the implant can be carried on a hand-held device “for insertion of a polymeric stent”. There appears to be no consistency regarding these terms. The specification should have language to clarify 
On page 23 Applicant argues figures 10-13 are cancelled.
On pages 23-24, regarding the “protective layer” or “barrier layer” 26, Applicant argues that layer 26 is optional, and that “Figures with element 26 in it may or may not have a barrier layer”. Applicant argues the figures accordingly provide “both options”. Applicant refers to the specification which states figure 1c shows a barrier layer 22 and 26, and then a “second device is different from the device, as it has a barrier layer 26” (although it is unclear from this whether or not this “second device” is intending to reference a device as shown in figures 2a-b?). The Applicant argues that the statement that figures 2a-b as not having a “protective cover” is “not necessarily contradictory of there being a barrier layer”, and argues a barrier layer “may be a porous layer or dissolvable layer, and a protective layer may be a shipping wrap”. 
The Examiner respectfully notes no support for these statements. The specification hasn’t indicated whether or not the barrier layer and protective layer are synonymous or distinct, and hasn’t indicated that the barrier layer could be porous or dissolvable, or that the protective layer could be a shipping wrap. This explanation also doesn’t actually clarify how the description on figures 2a-b describe a lack of a protective cover, and the specification (page 9) even indicates that the protective cover is the thing being disrupted (e.g. maybe the protective cover is actually the sheath?).  Page 10 then states that the “barrier layers” are used to prevent migration of fluids into aqueous swellable (e.g. maybe the barrier layer is actually the sheath?). The only reference number referring to the “protective cover” is item number 206, which shows a cover on a tip of a device only. Page 27 of the specification indicates that the barrier layer is represented by item numbers 22 and 26, and page 28 states that item number 22 represents a “nasal ostial implant”. The Examiner notes a lack of consistency and continuity, which hinders the Examiner’s ability to understand the specification as a whole. 
On page 24 regarding figures 2a-b being identical, Applicant argues they are clearly not identical, since page 27 states that 22 is an interior barrier layer and 26 is an external barrier layer. 
On pages 24-25 regarding the “sheath’s” relationship to the “water-removeable cover layer”, Applicant argues page 13 of the specification states that they are the same thing and notes there isn’t anything wrong with using alternative names for the same element.
The Examiner respectfully notes that the ambiguity in the specification remains. Due to the severe lack of clarity throughout, any level of concession on Applicant’s part to amend the specification so that it is clear which part is being discussed in any particular instance would be exceptionally helpful. For example, the terms “water-removeable cover layer”, “sheath”, “water or aqueous disruptable cover”, “protective cover”, “aqueous-removeable protective cover”, “cover”, “protective cover/sheath”, have all been used to apparently describe the same thing. Applicant should amend the specification so that a term/terms consistent with the claims are used. 

The Examiner respectfully notes the meaning of the objection appears to have been lost. The Examiner agrees generic and specific claims can both be present. However, the Examiner notes that support in the originally filed specification for specifically reciting that a specific figure shows an ostial stent, e.g. as compared to any other generic stent, or a generic implant in general, needs to be present, otherwise this is new matter and must be cancelled from the specification.
On page 29 regarding the proper numbering of drawings, Applicant argues since figures 8-13 are cancelled, the numbering of the figures are okay. 
On page 29 regarding new matter in the specification, Applicant assumes lines 16-23 of the specification don’t have new matter.  
The Examiner respectfully agrees, since this was not underlined as part of the specification amendment containing new matter.
On pages 29-30 regarding the new matter in the specification, Applicant argues that figures 5a-f show a tool with a stent carried thereupon, and notes item 500 shows a delivery tool to place a device (which isn’t shown), and item 502 shows a distal tip of the delivery tool. Applicant concludes that a delivery tool that places a device within an ostia “then delivers the implant in a method where it is used”.
The Examiner respectfully notes no part of the underlined new matter in the specification was drawn towards figures 5a-f, making it unclear why this was recited in the response, and also unclear why support for figure 1 showing a tool was not presented. 

The Examiner respectfully agrees that the specification has support for figure 1 showing the compressed foam structure with collapsed lumen (although this cannot be seen in any of figures 1a-c), but this is distinct from figure 1b showing this structure. 
On page 30 regarding the “blunt” tip being new matter, Applicant argues the specification states that item 526 describes a tool with a blunt needle and a square tip. 
The Examiner respectfully notes that support for a tip of a tool with a blunt needle and square tip in figure 5 is not sufficient to describe a blunt tip of an unrelated invention/embodiment in figure 1c item 100.

112 rejections:
On page 31, Applicant argues the claims are rejected under 112a as being “indefinite” for claiming the implant comprises the cover, polymeric tube, elements c-d, etc, handle, guide shaft, and a feature of the guide shaft. Applicant then states that the Examiner is “attempting to exclude reasonable breadth in the interpretation of the disclosure as a whole” and is seeking to find literal basis for limitations, which the US patent examination practice does not require.
For the purposes of this response, the Examiner is interpreting this to mean that the Examiner has rejected the claims under 112b as being indefinite. As regards the Examiner “excluding reasonable breadth” and requiring “literal basis” for limitations, the claims as not being clear, as opposed to a 112a rejection of the specification not having support. The way the claims are written results in a lack of clarity regarding what they mean, and appears to be very inconsistent with the Examiner’s understanding of the specification/drawings. The Examiner notes that while the Examiner is having many difficulties with the specification and drawings with new matter, clarity, and scope, none of these specification/drawing issues are being read into the issues of the clarity of the claims themselves. The claims are unclear since features which are clearly drawn towards a delivery tool/device/catheter are being claimed as being part of the implant, or possibly the implant itself is being described as including parts of a catheter (which wouldn’t make sense, since a implant remains implanted, and a delivery device/catheter is only used for delivery before removal from the body). The Examiner respectfully requests Applicant consider amending the language of the claims so that they are consistent with the disclosed invention. 
On pages 31-33 Applicant argues that the specification page 13 “lines 16ff” (sic) states that the “structure and protective nature of the sheath is only disrupted upon the purposeful hydration of the stent”, and that the “clear concept” of the original specification is that the cover holds the inner foam in a compressed state which only disrupts upon purposeful hydration of the stent. Applicant concludes this is accordingly not new matter. 
The Examiner respectfully agrees that the sheath protects the underlying stent, and that the cover is disrupted upon hydration. There is no support for the cover to maintain any specific diameter against any force of expansion in the dry state. While the 
On pages 33-34 Applicant again revisits the 112b rejections. Applicant indicates that both issues are possibly due to the “absence of a single hyphen” which have been addressed by claim amendments.
The Examiner respectfully points out that Applicant has not amended the claims. 
On page 34 Applicant argues that the suggestion that elements c-d are not part of the stent itself is in error, since the preamble “does not limit the scope of subsequent definition and limiting terms”.  Applicant argues that the claim is a method claim, and the preamble does not limit the invention to the implant.
The Examiner respectfully agrees that the claim is a method claim, but respectfully disagrees that the preamble hasn’t limited all subsequently listed elements as being a part of the implant. The preamble distinctly states that all the following elements are a part of the sinus ostial implant (“the temporary medial implant being a sinus ostial implant comprising:” elements a-g, and the method comprises i-vi). 
On pages 34-35, regarding the aqueous anything, Applicant argues that the “only possible issue” in the two terms might be that there is no hyphen, and argues this has been corrected in an amendment.
The Examiner again respectfully notes that Applicant did not amend the claims. As regards the question of whether this should be an objection or rejection, the Examiner notes that the difference between the two can usually be separated based on regardless of the interpretation, the claim is rejected as being indefinite until it is corrected.
On pages 35-36 regarding rejections to claims 21 and 24, Applicant again repeats arguments made previously with regards to the preamble not limiting the extent of the claim. 
The Examiner respectfully repeats that the Applicant has limited the remainder of the claim with the phrase “the…sinus ostial implant comprising:”. The Examiner believes this has been covered extensively and explained to the best of their ability, and will not be re-canvased here. 
On pages 36-38 Applicant appears to propose a new claim 21. 
On pages 38-39 regarding claims 29 and 34, Applicant argues amendments overcome the rejection of the claims.
The Examiner respectfully disagrees, noting that the amendment made has further muddied the meaning of the claim, which now refers to “a hand-held device with the handle”, whereas it is unclear how a hand-held device intended to carry the implant now includes the handle of the previously claimed implant. See the rejection below. 
 On page 39 regarding the implant including a sheath to stiffen the blunt needle, Applicant repeats above arguments. 

Prior art
On pages 39-40 Applicant argues Spearman does not have an aqueous-removeable cover on their implants, and Chang likewise does not include this limitation. 
On pages 40-41 Applicant argues the Examiner’s provided definition of “disrupt” is inconsistent with a definition which would apply “in the medical field”. Applicant then provides a medical definition of “disruption” which refers to “the act or process of breaking apart or rupturing”, as it relates to a bandaged leg, and argues “swelling” could not equate to disruption but argues hydration needs to “break apart or rupture” the cover. Applicant argues accordingly the Examiner should use the definition provided. 
The Examiner respectfully disagrees and notes no part of the disclosure which would require this specific definition of “disrupt”. Further, the Examiner provided, as was appropriate, the generally accepted definition of the verb “disrupt”, which is present in the claims. Applicant on the other hand, provided a medical-specific definition of the noun, disruption. In medical terms, the Examiner agrees “a disruption” is different from a “disruption” of other sorts (e.g. disruption in the flow of traffic, or a disruption in a concert), but the fact is Applicant has used the term “disrupt”, which is a verb. This does not  have a medical-specific definition. Further, medical-specific definitions would be applicable generally only in a surgical situation, and refers to a medical disruption (e.g. of tissue), and not towards a sheath of an implant or delivery device. The definition provided by Applicant should be incorporated into the claims (with support from the originally filed specification), if Applicant desires this narrow interpretation.
balloon which then hydrates so the cover breaks into small fragments, arguing the fluid inside the balloon never contacts the cover, meaning the cover is not hydrated by the fluid in the balloon which is a requirement of the claimed invention. Applicant argues further that the aqueous disruption of the balloon’s cover doesn’t allow the sinus ostial implant to expand. 
The Examiner respectfully disagrees, noting that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case of course, Spearman addresses the requirements of the cover being hydrated and allowing implant expansion.
On pages 42-43 Applicant argues claim 28 further requires the balloon catheter to apply a third radially expansive force of sufficient force to surpass the yield strength of the sheath, and argues that there isn’t any evidence that the hydration of the cover is used to disrupt  the cover to allow the implant of Sullivan to expand. Applicant argues further that the balloon catheter of Sullivan never has its inflating fluid contact the sheath/cover and thus the Combination does not teach the limitations of claim 28.
The Examiner respectfully disagrees, noting that claim 28 doesn’t appear to have any reference to a “third radially expansive force”, or any reference to “yield strength” of the sheath. The Examiner also cannot find any recitation of these in any other claim, making it unclear what Applicant is arguing here.
balloon acts to expand the prosthesis which isn’t the same as “allowing” the implant to expand. Applicant argues this forced expansion step is different from what is claimed.
The Examiner respectfully disagrees, noting “to allow” simply means “to permit” (to be given an opportunity). If a balloon is involved but an implant still expands with force or without force, it is still permitted to expand, as nothing prevents its expansion.
On page 43 Applicant presents various perceived benefits of their invention.
On pages 43-44, regarding the “bend distal tip of the guide shaft” Applicant argues Medtronic’s bend guide shaft is flexible to allow the tip to bend as opposed to the tip being bent . Applicant equates their recitation in the claim as an inherent recitation that the tip is pre-bent.
The Examiner respectfully notes the lack of relation of this argument to the rejection of record, which doesn’t rely on any “Medtronic” reference.
 On page 44 Applicant argues further that the “barrier” layer of Spearman doesn’t equate to the aqueous-removable cover layer of the instant invention since Spearman doesn’t disclose their barrier is aqueous removable. Applicant argues further that since Spearman describes their layer as a “barrier” “weakens the assumption made in the rejection” since they describe their barrier layer made of a degradable material is “used 
The Examiner respectfully yet strongly disagrees, noting that if an element is described as being biodegradable it literally means that its positioning within the body (i.e. a fluid (aqueous) environment) causes its degradation (i.e. removal).  
On page 45 regarding claims 29 and 34 Applicant argues Green’s “puncture needle” cannot be equated to a “blunt needle”. 
The Examiner respectfully notes that Green is not relied upon to teach a blunt needle. This is disclosed in Chiang. 

Claim Objections
Claims 27, 29, 34 are objected to because of the following informalities:  
Claim 27 is objected to for claiming the shaft is bent “between through angles”. 
Claims 29 and 34 are objected to as the meaning of the claim is difficult to interpret/wording is confusing. For the purposes of examination this claim will be understood to mean that the delivery device (which the Examiner presumes is present - see the 112 rejection to claim 21 below) includes a tip which is bent between 0-180 degrees, and a “physical stop to locate the implant on the delivery device”.
 Appropriate correction is required.


Drawings and Specification
The drawings and specification are objected to because:

-the handle and guide shaft (with its bent tip and lumen) of the implant are not shown (but required by the claims)
-the physical striations, serrations, or intentional deficiencies in the cover are not shown by the drawings
-the “restriction” at the distal tip of the needle is not shown by the drawings 
-the specification has the following new matter (underlined below, since this does not have support in the originally filed drawings or specification):

    PNG
    media_image1.png
    701
    750
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    494
    851
    media_image2.png
    Greyscale

-the amended specification in the brief description of figure 1c includes typographical errors 
-the description of the drawings references an “implant” “ostial implant” and “stent” in turn, but it is unclear whether these are all the same things or not, and if not, which comprises the other, since the specification appears to indicate each element can comprise the other in turn
-item number 22 is used to refer to both “nasal ostial implant” and “barrier layer”
-item number 26 is used to refer to both “nasal ostial implant” and “barrier layer”
- the terms “water-removeable cover layer”, “sheath”, “water or aqueous disruptable cover”, “protective cover”, “aqueous-removeable protective cover”, “cover”, “protective cover/sheath”, have all been used to apparently describe the same thing. Applicant should amend the specification so that a term/terms consistent with the claims are used throughout to avoid confusion
-the specification includes multiple recitations of the stent being specifically a “nasal ostia stent”, but this is considered new matter in situations referring to specific nasal ostia stent, but rather referred to a wide variety of applications (the specific ostia the device being intended to go into not be discussed with reference to any particular figure)
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 21, 24, 36 are rejected for having new matter, since the original disclosure doesn’t have support for the “cover maintains the first diameter against forces of expansion in a dry state”. The specification indicates that the cover can contribute to “structural integrity” but doesn’t disclose that it maintains the first diameter. This is accordingly considered to be new matter.
Remaining claims are rejected for depending on a claim with new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21, 24, are indefinite for claiming the “temporary medical implant” comprises: a cover, a polymer tube, elements c-d which are actually not parts of the implant itself but rather features of the elements already recited, and then a handle, guide shaft, and another “feature” of the guide shaft. It is unclear how elements c-d and g are actually part of the implant as the claim requires. It is further unclear since elements of the “handle” and “guide shaft” aren’t disclosed or pictured as being a part of the implant at all, making it unclear what the nexus is between these implant elements and the other implant elements (of the cover and tube). The Examiner believes these aren’t actually a part of the implant at all, but are rather distinct therefrom as a possible delivery device. Later, step II indicates that the guide shaft is inserted while it supports the implant, but it is unclear how part of the implant is supporting itself. Further, step iv) of the method also indicates that the “guide shaft” is removed without removing the implant, but this is unclear since the “guide shaft” is claimed as being a part of the implant.
The claim further refers to “the aqueous-swellable and biodegradable polymer” but the claim has previously only defined the “aqueous-removable protective cover” as being aqueous-anything. It is unclear whether this is an attempt to claim the aqueous-removable cover and the biodegradable polymer, or whether this is an entirely new polymer. 
Claims 29 and 34 are indefinite for claiming the implant is carried on a “hand-held device with the handle” when it is unclear how the hand-held device which is designed to carry the claimed implant includes the handle of the implant.  
Claim 30 is indefinite for claiming the implant includes a sheath to stiffen the blunt needle, or a restriction, or perforations. As the Examiner best understands, these are actually a part of the hand-held device (or the delivery device/catheter). It is accordingly unclear what has one of these sheath/restriction/perforations. 
Remaining claims are indefinite for depending on an indefinite claim.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 24, 27, 31-33, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spearman et al. (US 20180071118 A1), hereinafter known as Spearman in view of Chang et al. (US 20060095066 A1) hereinafter known as Chang, as they are best understood in light of all the issues described above.
Regarding claims 21 and 36 Spearman discloses a method of maintaining an open sinus ostium in a mammal ([0012], [0035]) using a temporary ([0032]) wicking polymeric medical implant ([0036]) comprising an aqueous swellable and biodegradable polymer ([0029]), the implant being a sinus ostial implant ([0012]) comprising: 
an aqueous-removable protective cover ([0030] a biodegrading implant is removed via an aqueous medium, since the body is inherently aqueous);
a cylindrical polymeric tube having a length, outer surface, a first diameter, and a cross-section ([0036]);
wherein the cover is in contact with and positioned over the outer surface of the tube ([0030]), and the cover maintains the first diameter against forces of expansion in a dry state (inasmuch as Applicant has support for the cover maintaining the first diameter in the dry state, Spearman discloses the cover maintains the diameter in the dry state (see the 112a rejection above and Spearman’s [0031])), and the cover is biocompatible ([0034]), and disruptable by being bioabsorbable ([0030]);
wherein the method comprises:
inserting the implant into the ostium ([0035]);
hydrating the cover to disrupt it and allow the implant to expand ([0030] the outer barrier layer is “less aqueous-swellable than the first aqueous-swellable and biodegradable polymer” indicating that the cover is inherently hydrated. The Examiner notes that once the cover is disrupted and degraded enough, it is inherent than the underlying implant is allowed to likewise swell (expand)); 
hydrating the implant to swell the implant ([0040]),
wherein the first diameter expands by at least 15% when water is absorbed therein as compared to the first diameter in the dry state ([0049]);
wherein the aqueous-swellable and degradable polymer retains structural integrity for at least one hour after insertion into the aqueous ostium ([0038]), and 
the implant biodegrading ([0028]-[0030] all layers of the implant degrade);
but is silent with regards to the implant (or possibly a delivery device?) having a handle and guide shaft, and the method of implanting with the delivery device.
However, regarding claims 21 and 36 Chang teaches (a delivery device for a stent comprising): 
a handle (Figure 1a item 22);
a guide shaft (Figure 8I item 760) with a distal end with a lumen (Figure 8I) and a bent tip ([0141]); 
wherein the guide shaft supports the implant extending from, adjacent to, or along the distal end of the guide shaft (Abstract; Figure 12a);
and a method of maintaining an open ostium which comprises:
inserting the implant into the ostium ([Figure 12a; [0153]);
inserting the guide shaft with the bent tip while the shaft supports the implant ([0228] the bent tip/stent combination is taught by Chang);
allowing the implant to expand (Figure 12c)
and then removing the guide shaft without removing the implant after the implant expands (Figure 12c shows the implant expanding within the ostia. The Examiner notes the inherency of the guide shaft being removed after this expansion).
Spearman and Chang are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time 
Regarding claim 27 the Spearman Chang Combination teaches the method of claim 21 substantially as is claimed, 
wherein Chang further teaches the distal end of the shaft is bent between an angle of 0-180 degrees (The Examiner refers to Figures 8H-I, in which the tip of the guide shaft is seen to be bent, which inherently indicates a bend between 0-180 degrees (which would be “straight”)).
Regarding claim 31 the Spearman Chang Combination teaches the method of claim 21 substantially as is claimed, 

Regarding claims 33 and 24 the Spearman Chang Combination teaches the method of claim 21 substantially as is claimed, 
wherein Chang further teaches the tip of the guide shaft is bent between 70-115 degrees when inserted into the ostium (The Examiner refers to Figures 8H-I, in which the tip of the guide shaft is seen to be bent, probably in the neighborhood of 90 degrees from a longitudinal axis. Although Applicant hasn’t specified the bend as being relative or from the point of view of any particular axis or position (thus indicating that the bend is inherently between 70-115 degrees from something when inserted into the ostium), the Examiner understands that when viewing the drawings of Chang (which the Examiner does not understand as being drawn to scale), would understand the obviousness of modifying the angle of the bent tip so that it lies in the neighborhood of 90 degrees (i.e. between 70-115 degrees) since this is about what Chang illustrates in their figures).
Regarding claim 32 see the rejection to claim 31 above.

Claims 22-23, 25-26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spearman and Chang as is applied above in view of Sullivan et al. (20030028237 A1) hereinafter known as Sullivan.
claim 22 the Spearman Chang Combination teaches the method of claim 21 substantially as is claimed, 
wherein Spearman further discloses the implant has the cover in contact with the outer surface of the tube (see rejection to claim 21 above),
but is silent with regards to hydrating the implant to disrupt the aqueous-removable cover.
However, regarding claim 22 Sullivan teaches an implant which is expanded to disrupt a cover ([0035]). Spearman and Sullivan are involved in the same field of endeavor, namely expandable stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Spearman Chang Combination so that the implant is expanded before the cover such as is taught by Sullivan since this is a well-understood alternative in the art to disrupting a cover to allow the implant expansion. MPEP 2143 explains how applying a known technique to a known device yielding predictable results constitutes a prima facie case of obviousness. As regards the implant being hydrated to disrupt the cover, the Examiner notes that since Spearman discloses their implant expands via hydration, the person of ordinary skill in the art would likewise find it obvious to ensure that the implant’s expansion occurs as a result of hydration of the implant in order to stay true to the disclosure of Spearman.
Regarding claim 23 the Spearman Chang Sullivan Combination teaches the method of claim 22 substantially as is claimed, 

Regarding claim 25 see the rejection to claim 22 above.
Regarding claim 26 see the rejection to claim 23 above.
Regarding claim 28 see the rejection to claim 23 above.

Claims 29-30, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spearman in view of Chang as is applied above in view of Green et al. (US 5807327 A) hereinafter known as Green.
Regarding claim 29 the Spearman Chang Combination teaches the method of claim 21 substantially as is claimed, 
wherein Chang further teaches the delivery device’s distal dip is bent to have an angle between 0-180 degrees (see rejection to claim 27 above, along with [0138]-[0141]),and the tip being a bent needle (Figures 8i shows the blunt needle tip);
but is silent with regards to the inclusion of the delivery device having a physical stop.
However, regarding claim 29 Green teaches a delivery catheter which includes a physical stop to locate a stent placed upon the device (Figure 4b item 258). Spearman and Green are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the delivery device of the Spearman Chang Combination to ensure there is a physical stop on the device to hold the stent thereupon in order to prevent snagging of the leafing and trailing edges of the 
Regarding claim 34 see the rejection to claim 29 above.
Regarding claim 30 the Spearman Chang Green Combination teaches the method of claim 29 substantially as is claimed, 
wherein Chang further teaches the (delivery device?)/implant includes one of: a shaft to stiffen the distal tip of the delivery device; a restriction at the distal tip of the blunt needle to prevent/limit flow of fluids/solids; perforations/holes/slits/defects around the distal tip circumference to facilitate the radial flow of fluids/solids into the implant ([0138] the guide catheters of Chang can include a non-malleable hypotube).
Regarding claim 35 see the rejection to claim 30 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/17/22